DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 was filed after the mailing date of the Application on 05/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious “a step (a) for measuring a pressure drop characteristic of a fluid pressure by using the pressure sensor, after the pressure control valve has been changed to a closed state from a state where the pressure control valve is in an open state, and the opening degree of the flow rate control valve is larger than the opening degree of the restriction part, while the fluid is flowing from the upstream side of the pressure control valve to the downstream side through the flow rate control valve and the restriction part; a step (b) for measuring the pressure drop characteristic of the fluid pressure by using the pressure sensor, after the pressure control valve changed to the closed state from a state where the pressure control valve is in an open state, and the opening degree of the flow rate control valve is smaller than the opening degree of the restriction part, while the fluid flows from the upstream side of the pressure control valve to the downstream side through the flow control valve and the restriction part; a step (c) for determining whether there is an abnormality by comparing the pressure drop characteristic measured in the step (a) with a corresponding reference pressure drop characteristic stored in advance; a step (d) for determining whether there is an abnormality by comparing the pressure drop characteristic measured in the step (b) with a corresponding reference pressure drop characteristic stored in advance; and a step (e) for determining that there is an abnormality in the distance between the valve seat and the valve element of the flow control valve, when an abnormality is found only in the step (d), among the determinations made in the step (c) and the step (d)” in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753